On the last circuit his Honor, Judge Norwood, dismissed the sci. fa. on account of the irregularity in the levy, and the plaintiffs appealed.
The act of 1803, Rev., ch. 627, directs that all executions issued by a justice of the peace shall be made returnable within three months, and that in case it is not discharged, another execution shall be issued for what appears to be due. The execution in this case was renewed on 8 July, 1826; but it was not only not returned within three months, but it was executed after their expiration, viz., on 15 January, 1827, more than six months after it had issued. I therefore think the judgment of the Superior Court should be affirmed.
PER CURIAM. Judgment affirmed.
(445)